DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                           JAMES HADDAD,
                              Appellant,

                                     v.

                      MARINO F. VIGNA, D.D.S.,
                             Appellee.

                               No. 4D16-3746

                              [October 5, 2017]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Carol-Lisa Phillips, Judge; L.T. Case No. 13-008775 (25).

   James Haddad, Coral Springs, pro se.

  Alyssa M. Reiter of Wicker Smith O'Hara McCoy & Ford, P.A., Fort
Lauderdale, for appellee.

PER CURIAM.

   Affirmed

TAYLOR, MAY and KUNTZ, JJ., concur.

                          *           *           *

   Not final until disposition of timely filed motion for rehearing.